Citation Nr: 0125730	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-20 066 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service-connected pension.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active confirmed service from January 1952 to 
March 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico. 


REMAND

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a).  
The service requirements are met if the veteran served for 90 
days or more during a period of war. 38 U.S.C. § 1521(j).  

The RO's denial was predicated upon a determination that the 
veteran had less than 90 days of active service.  A February 
2001 response to a request for information, furthermore, 
revealed service only from January 14, 1952 to March 5, 1952 
in the Marine Corps.  However, a number of matters contained 
in the response, when compared to the veteran's statement of 
service, raise some question as to whether all service has 
been verified.  

The veteran has indicated that although he does not remember 
the precise dates of service, he served in the Army, in 
addition to the documented service in the Marine Corps.  In 
connection with his original claim the veteran provided, in 
addition to his social security number, a service number, 
which the veteran has indicated corresponds to his service in 
the Army.  The veteran furthermore indicated that he entered 
service in the Army while in the continental United States, 
as opposed to Puerto Rico.  

Notably, although the veteran has explained that the alleged 
service was Army service, the request for information that 
resulted in the February 2001 response reflects that service 
for which information was sought was identified exclusively 
as Marine Corps service.  That document further reflects that 
the response included a correction of the service number from 
the ostensible Amy service number provided by the veteran to 
the Marine Corps service number under which the response to 
the RO's inquiry corroborated less than three months service 
in the Marine Corps.  That response, together with supporting 
documents, also reflects that enlistment and discharge 
occurred in Puerto Rico.  Finally, that document sets forth a 
birth date different than the one provided by the veteran and 
a notation to the response marks the birth date as 
"Problem!" with an explanation that the identified 
individual "may be your vet, but . . . ."  

The discrepancies between the response and the veteran's 
characterization of his Army service, together with what 
appears to be a limitation in the inquiry to periods of 
service in the Marine Corps, raises some question as to 
whether all periods of service have been verified.  The 
claims file contains no other inquiries or evidence that 
firmly establish that the veteran has no active service other 
than that verified by the February 2001 response.  

The VCAA requires VA to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  The VCAA also requires VA to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  As part of its duty, VA must obtain 
relevant records from a Federal department or agency, unless 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  66 
Fed. Reg. 45631 (August 29, 2001)(to be codified at 38 C.F.R. 
§ 3.156(c)(2)).  

It is not clear that records documenting additional periods 
of service do not exist.  Therefore, additional inquiry 
should be made to assure that all periods of service have 
been confirmed.  

Assuming that the veteran has qualifying service, the Board 
observes that the veteran was scheduled to appear for two 
examinations, one in December 1998 and one in June 1999.  The 
veteran failed to appear for either examination.  In the case 
of a claim other than an original compensation claim, if 
"entitlement to continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination," the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).  

In May 2000, the veteran filed a statement through which he 
canceled a requested hearing.  Therein, the veteran explained 
that he had suffered a cerebrovascular accident (CVA) and 
that he was very ill.  The statement raises some question as 
to whether there is good cause for the veteran's failure to 
report for a scheduled examination.  In order to assure that 
the VA's duty to develop the veteran's claim has been 
discharged, proper development should include rescheduling 
the veteran for an examination, if, but only if, additional 
inquiry corroborates sufficient periods of service to render 
the veteran eligible for non-service-connected disability 
pension.  

In addition, the veteran's statement, inasmuch as it suggests 
that the veteran has been treated for CVA raises some 
question as to whether additional medical records may exist 
pertinent to the veteran's claim.  If, but only if, 
additional inquiry corroborates sufficient periods of service 
to render the veteran eligible for non-service-connected 
disability pension, additional development should also 
include requesting and obtaining any additional pertinent 
records of treatment.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact National 
Personnel Records Center (NPRC) and 
should request verification of any 
additional service, particularly any Army 
service.

2.  If, and only if, additional inquiry 
confirms sufficient service to render the 
veteran eligible for benefits, the RO 
should contact the veteran and request 
that the veteran identify any health care 
providers whose records may be pertinent 
to the veteran's claim, including any 
health care providers who treated the 
veteran for a CVA.  Any such records 
should be obtained.  

3.  If, and only if, the RO's additional 
inquiry confirms sufficient service to 
render the veteran eligible for benefits, 
the RO should schedule the veteran for an 
examination to ascertain the extent to 
which the veteran is impaired by his 
various disabilities and whether such 
disabilities preclude the veteran from 
pursuing substantially gainful 
employment.  The veteran is reminded 
that, in the event that he is not able to 
attend a scheduled examination, he must 
provide the RO with a reason for his 
inability to attend.  Failure to report 
for the scheduled examination, absent 
good cause, may result in a denial of 
benefits.  

4.  The RO should undertake any other 
development required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 1991 & Supp. 
2001) and the final rule published at 66 
Fed. Reg. 45620 (August 29, 2001).

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




